DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/11/2022 has been entered.  Claims 1-2, and 4-6 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “two recessed curved surfaces form in the deformed portion and recessed from the tubular outer wall” renders the claim indefinite in the Examiner’s position.  Throughout prosecution, Applicant has only referred to a single recessed curved surface which has aligned with Applicant’s originally filed application.  The recessed curved surface is pictured in Fig. 3a as reference character 22.  Applicant now claims there are two recessed curved surfaces and it is unclear which specific surfaces Applicant is referring to.  For instance, is the Applicant referring to the upper half of surface 22 being one recessed curved surface and the lower half of 22 being the other?  Is the Applicant referring to an opposite side of the leg having another recessed curved surface 22, which is not visible in Fig. 3a?  Appropriate clarification is requested as to which specific surfaces the Applicant is referring to.  The Examiner notes that Applicant’s amendment can only be drawn towards what was supported in the original disclosure and amending the claims to include structures not supported by the original disclosure would constitute new matter. For that reason, the Examiner will interpret the two recessed curved surfaces to be upper and lower parts of 22 as shown in Fig. 3a. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins US 2297980 (hereinafter Perkins) in view of Hall US 1289047 (hereinafter Hall).
Re. Cl. 1, specifically the claim limitations “by pressing and recessing,” “being an
undeformed portion of the outer wall,” “deformed and recessed,” “undeformed” and “by curling’ in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not patentably define over the prior art of record. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a flat fixing portion and the curling portion, does not depend on its method of production, i.e. pressing and recessing, deforming, recessing, undeforming or curling. In re Thorpe, 227 USPQ 964,966 (Federal Circuit 1985).


    PNG
    media_image1.png
    272
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    745
    media_image2.png
    Greyscale

Re. Cl. 1, Perkins discloses: A support leg connecting structure (see Fig. 1, between 14 and 26) for a tripod, the tripod comprising a central tube (18,  Fig. 1), three support legs (14, Fig. 1), three braces (26, FIg. 1), and an upper tripod unit (10, Fig. 4), the central tube inserting through the upper tripod unit (see Fig. 3), one end of each support leg pivotally connected to the upper tripod unit (see Fig. 1 at 15), and two ends of each of the braces respectively pivotally connected to the support leg and the central tube (see Fig. 1, at 28 and 27), the support leg connecting structure comprising: a flat fixing portion (see annotated figure 6); a curling portion (see end of 26 shown in Fig. 6) formed on one end of each of the braces by curling (see Fig. 1 and 6-7), and having a through hole (see Fig. 6, where fastener shown in Fig. 6 passes through), the curling portion surrounding a periphery of the through hole (see Fig. 6-7); and a fastening part (fastener shown in Fig. 6 which pivotally joins 26 and 14); the piercing hole of the flat fixing portion corresponds to the through hole of the curling portion, the fastening part is inserted through the piercing hole and the through hole (see Fig. 1 and 6-7), and the support leg and the brace are pivotally connected to each other around the fastening part (see Fig. 1 and 6-7).
Re. Cl. 2, Perkins discloses: the curling portion of the brace is provided with a notch (see annotated figure 6, portion where the annotated flat fixing portion occupies), which separates the through hole into two separated through holes, the flat fixing portion is embedded in the notch, the piercing hole of the flat fixing portion corresponds to the two separated through holes, the fastening part is inserted through the piercing hole and the two separated through holes, the support leg and the brace are pivotally connected to each other around the fastening part (see Fig. 1 and 6-7)
Re. Cl. 1, Perkins discloses that the flat fixing portion extends away from the tubular outer wall of the leg (as seen in Fig. 6) so therefore does not disclose the flat fixing portion formed in a deformed portion of one side of a tubular outer wall between upper and lower ends of each support leg by pressing and recessing, and provided with a piercing hole, the deformed portion  being surrounded by an undeformed portion of the tubular outer wall of the support leg, a portion of the tubular outer wall of located on an opposite side of the deformed portion being undeformed as a part of the undeformed portion for supporting the deformed portion; a-two recessed curved surfaces formed in the deformed portion and recessed from the tubular outer wall adjacent to two sides of the flat fixing portion respectively between the flat fixing portion and the undeformed portion, the undeformed portion extending longitudinally from the recessed curved surfaces toward both upper and lower ends of the support leg, and each recessed curved surface extending outward from the flat fixing portion to the  undeformed portion of the tubular outer wall the support leg; wherein the deformed portion, including the flat fixing portion and the two recessed curved surfaces, is an integral part of the tubular outer wall, the flat fixing portion has a ridge integrally transitioned to the undeformed portion of the tubular outer wall in both directions of the upper and lower ends of the support leg.  Hall discloses a pivotal connection between a leg (2, Fig. 1) and a brace (8, Fig. 1) which includes a flat fixing portion (11, Fig. 1-2).  Re. Cl. 1, Hall discloses the flat fixing portion formed in a deformed portion (12, Fig. 1) of one side of the outer wall between upper and lower ends of each support leg (see Fig. 1, between upper end of 2 at 3 and lower end opposite 3) by pressing and recessing, the deformed portion  being surrounded by an undeformed portion (see Fig. 1, portion of 2 not at 12) of the outer wall of the support leg (see Fig. 1-2), a portion of the outer wall of located on an opposite side of the deformed portion being undeformed as a part of the undeformed portion for supporting the deformed portion (see Fig. 1, portions of 2 above and below 12 are not deformed into a recess); two recessed surfaces (see annotated figure 2) formed in the deformed portion and recessed from the outer wall adjacent to two sides of the flat fixing portion respectively between the flat fixing portion and the undeformed portion (see annotated figure 2), the undeformed portion extending longitudinally from the recessed surfaces toward both upper and lower ends of the support leg (see Fig. 1-2), and each recessed surface extending outward from the flat fixing portion to the undeformed portion of the outer wall the support leg (see Fig. 1-2); wherein the deformed portion, including the flat fixing portion and the two recessed surfaces, is an integral part of the outer wall (see Fig. 1-2, 12 is integral with 2), the flat fixing portion has a ridge (see annotated figure 2) integrally transitioned to the undeformed portion of the tubular outer wall in both directions of the upper and lower ends of the support leg (see annotated figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Perkins device to have its flat fixing portion configured as disclosed by Hall (e.g. recessing it within the leg rather than projecting outward from the leg) since it has been held obvious to replace one know manner with another to achieve the predictable result of pivotally securing rotating members together.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). Furthermore, such a modification would provide a more compact design which would have fewer protruding parts that could become damaged or snag on other objects.   
Re. Cls. 1 and 4-5, the combination of Perkins in view of Hall does not disclose that the recessed surfaces are curved, the recessed curve surface is an oval shape or the flat fixing portion is a water drop shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the recessed surfaces and flat fixing portion of Perkins in view of Hall to be the claimed shapes since it has been held that the claimed configuration or shape of a structure is an obvious matter of design choice absent persuasive evidence that the claimed configuration was significant.  The Examiner notes that the shapes shown in Hall and Perkins and the claimed oval shape would function equivalently and in the instant application, Applicant has not disclosed any criticality for the particular shape.  Therefore, the claimed shape is considered an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins in view of Hall as applied to claims 1-2 and 4-5 above, and further in view of Angel US 9746127 (hereinafter Angel).
Re. Cl. 6, the combination of Perkins in view of Hall does not disclose that the flat fixing portion is formed with a protrusion portion.  Angel discloses a pivotal connection between a leg (223, Fig. 4) and a flat fixing portion (see Fig. 6, flat side of 6 where 623 extends), wherein the flat fixing portion is formed with a protrusion portion (see 623, Fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Perkins in view of Hall device to include the protrusion portion of Angel since Angel states that such a modification constrains lateral and rotational motion of the stationary member (Col. 8, Lines 13-16). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsao US 2004/0228133, Taylor US 2579348, Potter US 3696856 and O’Neil US 3091249 disclose known tripod support devices which are presented for the Applicant’s consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/           Primary Examiner, Art Unit 3632